Citation Nr: 1734875	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the creation of an overpayment in the amount of $5,328 was proper, to include whether a debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1984 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that removed the Veteran's ex-wife from his award effective July 1, 2003, and resulted in an overpayment and debt.  

In May 2017, the Veteran offered testimony in support of his claim during a videoconference hearing before the undersigned.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran began receiving additional compensation benefits on April 1, 2000 based on his first wife being a dependent; this marriage was dissolved in June 2003.

2. In light of information received in August 2008 regarding the divorce, the RO removed the Veteran's first wife as a dependent, effective July 1, 2003.

3.  Because the Veteran had continued to receive dependency benefits for his ex-wife after the divorce, he received additional compensation in the amount of $5,328 that he was not entitled to, which resulted in the creation of the overpayment.

4.  The Veteran's inaction contributed to the creation of the overpayment and debt.


CONCLUSION OF LAW

The creation of an overpayment, to include the creation of a debt, based on a change in the Veteran's marital status effective July 1, 2003 was proper.  38 U.S.C.A. §§ 1115, 5101, 5110, 5112, 5302 (West 2014); 38 C.F.R. §§ 3.4, 3.401, 3.500, 3.501(d)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent the Veteran letters in September and December 2008, which explained how the overpayment was created and the Veteran's rights in regard to the debt.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

The record contains copies of administrative notices and determinations as well as the Veteran's statements.  Due to the nature of the issue, treatment records are not relevant to the appeal.  The Board find that the record contains all necessary documents to decide the claim and that no additional development needed. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In a November 2008 statement, the Veteran reported that in 2003 he notified VA of his divorce, and was told that it may have gotten lost.

The basic facts of the case are not in dispute.  
The Veteran had been in receipt of additional compensation benefits by virtue of having a dependent spouse.  See Notification Letter received August 2001.

He and his spouse, who is now his ex-wife, were divorced in June 2003.  See Divorce Decree received November 2008.  

The Veteran continued to receive dependency benefits for his ex-wife until VA took action in 2008 to remove her as a dependent.  See Notification Letters received September and December 2008 (the RO initially removed her effective August 1, 2000 but then corrected the date to July 1, 2003 in the second letter).  The Veteran was notified that the removal of his ex-wife resulted in an overpayment.  As a result, a debt was created.

The Veteran contends that the debt that resulted from the overpayment never should have existed because he sent VA his divorce degree shortly after his divorce (his statements regarding the submission have varied from two weeks after his divorce to early 2004).  See September 2009 VA Form 9 and May 2017 Hearing Testimony.

A veteran who receives disability compensation at a rate of 30 percent or higher is entitled to an additional amount per month for each dependent, to include a spouse or children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).

In connection with this compensation, veterans are required to notify VA when the status of their dependents change, for example, when they get married or divorced, or when their dependent children graduate from school.  38 C.F.R. § 3.401(b).  

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112 (b)(2) (West 2014); 38 C.F.R. § 3.501 (d)(2) (2016).

Under 38 U.S.C.A. § 5112 (b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  If a Veteran's action or failure to act contributed to erroneous overpayment, this regulation does not apply.  See 38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 (b)(1); Jordan v. Brown, 10 Vet App 171 (1997); see also VAOPGCPREC 2-90 (March 20, 1990).

Here, the Veteran received additional compensation for his first wife pursuant to 38 U.S.C.A. § 1115.  

The Veteran testified that he sent VA a copy of his divorce decree in 2003 or 2004 and received confirmation that it was received.  The record does not reflect receipt of the document at that time.  Although he asserts that it was years later when he was informed that the RO may have lost it, this does not absolve all of the responsibility for the debt that was created.  Even assuming the document was lost, the Veteran should have known that there was no reduction in his compensation following his divorce. 

In his September 2009 VA Form 9, substantive appeal, the Veteran reported that he received his benefits through direct deposit and assumed all was well.  On his notice of disagreement, he reported that at the time he notified VA of his divorce he had a pending claim and believed all monies provided were the result of that claim being open and that he received the dependency rate for his dependent daughters.  Neither statement is persuasive.

Regarding the first statement, the Veteran should have known in the course of handling his finances and in having access to his bank account balances that there was no change in the amount of his award.  Furthermore, an August 2005 rating decision granted an increase in compensation and it specifically stated he was receiving an additional amount for his spouse.  See Notification Letter received August 2005.

As for his assertion that he believed the money he received was somehow related to a pending claim, the record shows no active claim in 2003 or 2004.  Moreover, an open claim does not explain why there was no decrease in his compensation.

In light of the above, the Veteran should have known that the removal of his first wife from his compensation had not been processed.
The Board notes that the Veteran's VA Form 9, substantive appeal, also states that he had attempted over the years through emails and visits to resolve this matter.  This suggests knowledge of the overpayment and it also contradicts his testimony and other statements that he was not aware that there even was a problem until he attempted to add his second wife and stepchildren as dependents.  There is also no evidence of earlier attempts to ensure she was removed as a dependent spouse.

In light of the above, the Board finds that the overpayment was properly created as was the debt.  The Veteran should not have continued to receive additional dependency benefits for his first wife after their divorce in June 2003 and VA was not solely responsible for this error.  Regardless of whether he notified VA shortly after his divorce or if such notice was lost, the Veteran should have known that he was continuing to receive this additional benefit after the divorce and that this was in error.  Thus, his failure to act contributed significantly to overpayment and creation of the debt. 


ORDER

The creation of the overpayment and debt were proper, and the appeal is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


